This is an appeal from a judgment of the county court.
Appellee leased from appellant, for a term of five years, at $15 per month, certain premises in Nacogdoches. A written contract was entered into, and appellee signed separate notes for each month's rent during the term. When the term was only partly expired, appellee vacated the premises, paying the rent to date, and brings this suit for cancellation of the remaining notes for the unexpired portion of the term, on the ground that he was ordered to leave the premises by the landlord, and the contract was thus terminated by mutual agreement. If appellee was, in fact, ordered to vacate the leased premises, and chose to do so, this amounted to a termination of the lease, and entitled appellee to a cancellation of his notes. Whatever rights either party would have had would have been by way of damages for breach of the lease contract. The case turned upon the fact issue as to whether appellee vacated the premises upon the order of appellant, which was denied by appellant, both by his pleadings and his evidence. The issue was submitted to a jury under a proper charge. The jury accepted appellee's version of the matter. The verdict is fully sustained by the evidence. We have carefully examined the several assignments of error, and the propositions thereunder presented by appellant's brief, and find that none of them presents sufficient ground for reversing the judgment, which is therefore affirmed.
Affirmed.